DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment and arguments filed on 07/13/2022 have been entered.  Claims 1-20 remain pending. 

CLAIM INTERPRETATION (Repeated)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


NOTE:  The term “processor”, recited in claims 17 and 19, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mudretsov et al. (US 2018/0336687 A1) in view of Modolo et al. (US 11,048,919 B1) and Miyata et al. (US 9,588,957 B2).  

Regarding claims 1, 11, and 17, and using claim 1 as an example, Mudretsov discloses sending a first person recognition request message to a server according to a determination result that a human body has been detected within an image (refer to the rejection of claim 11 above, and see:

    PNG
    media_image1.png
    163
    678
    media_image1.png
    Greyscale

.

Mudretsov does not teach:
Processing, by a terminal device, a first image to obtain a first face in the first image;
Determining, by the terminal device, whether at least one human body corresponding to the first image comprises a human body matching the first face, and 
Sending, by the terminal device, a first person recognition request message to a server according to a determination result.

	Modolo discloses an image processing method, comprising: 

processing a first image to obtain a first face in the first image (

    PNG
    media_image2.png
    518
    533
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    116
    589
    media_image3.png
    Greyscale

);

determining whether at least one human body corresponding to the first image comprises a human body matching the first face (


    PNG
    media_image4.png
    365
    470
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    465
    619
    media_image5.png
    Greyscale

); and 

sending a first person recognition request message to a server according to a determination result (column 8:

    PNG
    media_image6.png
    165
    595
    media_image6.png
    Greyscale

Column 9:

    PNG
    media_image7.png
    618
    627
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    272
    627
    media_image8.png
    Greyscale
 

Column 10:

    PNG
    media_image9.png
    151
    619
    media_image9.png
    Greyscale

).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to incorporate the face and body association processing taught by Modolo (e.g., figure 3, numeral 318) for purposes of identifying and tracking bodies in a sequence of images, as a substitution in place of the body detection and tracking processing currently taught by Mudretsov (e.g., figure 2, numeral S220, S260), with motivation coming from Modolo:
Column 2:

    PNG
    media_image10.png
    460
    699
    media_image10.png
    Greyscale

Column 3:


    PNG
    media_image11.png
    660
    715
    media_image11.png
    Greyscale

.
	In combination, the face/body association and pairing prior to identification processing as taught by Modolo as incorporated into Mudretsov would serve to ensure accurate body detection and tracking, as taught by Modolo as quoted above, prior to biometric identification, thus ensuring that the images submitted for biometric identification are indeed that of a human body and not of clutter or of different or inconsistent parts of different human bodies. 

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Mudretsov, while the teaching of Modolo continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

	The Mudretsov/Modolo combination does not teach, with emphasis added:

Processing, by a terminal device, a first image to obtain a first face in the first image;
Determining, by the terminal device, whether at least one human body corresponding to the first image comprises a human body matching the first face, and 
Sending, by the terminal device, a first person recognition request message to a server according to a determination result.

	Mudretsov, as modified by Modolo, teaches that any of the system component as depicted for example in figure 1 may be implemented either locally or remotely at a server:


    PNG
    media_image12.png
    274
    680
    media_image12.png
    Greyscale


	Mudretsov suggests that the recognition database be provided remotely at a server in order to reduce storage requirements locally:


    PNG
    media_image13.png
    137
    696
    media_image13.png
    Greyscale

.

Miyata teaches a facial recognition system (see figures 1 and 2), wherein facial images are captured by a terminal, and a request for facial recognition is sent from the terminal to a server which performs the recognition and returns the result:


    PNG
    media_image14.png
    467
    587
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    722
    558
    media_image15.png
    Greyscale


 
    PNG
    media_image16.png
    582
    688
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    838
    697
    media_image17.png
    Greyscale

.

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art provide the recognition engine of Mudretsov/Modolo on a remote server as taught by Miyata, with motivation coming from Mudretsov:

    PNG
    media_image18.png
    251
    698
    media_image18.png
    Greyscale

.  That is, implementing the recognition engine remotely, at a server, as taught by Miyata (

    PNG
    media_image14.png
    467
    587
    media_image14.png
    Greyscale

)
reduces the local storage requirements at the terminal of Mudretsov (

    PNG
    media_image19.png
    665
    585
    media_image19.png
    Greyscale


), as well as reducing the intense processing requirements of the digital pattern recognition associated with the facial and body recognition comparisons, as would be understood by one of ordinary skill in the art. 

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Mudretsov/Modolo, while the teaching of Miyata  continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claims 17 and 20, and using claim 20 as an example, a non-transitory computer-readable storage medium having stored thereon computer executable instructions that, when executed by a processor, cause the processor to perform an image processing method of claim 1 (Mudretsov is computer implemented and would remain as such after being combined with Modolo, which is also computer implemented; see Mudretsov:


    PNG
    media_image20.png
    489
    699
    media_image20.png
    Greyscale

 ).

Regarding claims 2 and 18, the apparatus of claim 17, wherein sending the first person recognition request message to the server according to the determination result comprises: responsive to that the at least one human body corresponding to the first image comprises a first human body matching the first face (Modolo figure 3, numeral 318), sending the first person recognition request message comprising image information of the first human body to the server (in the Mudretsov/Modolo combination, once Mudretsov transmits a request for identification once a body has been identified to be present within an image; see the claim 11 rejection above and as follows:

    PNG
    media_image21.png
    263
    1004
    media_image21.png
    Greyscale

 ), wherein the image information of the first human body is used by the server for performing person recognition (Mudretsov:

    PNG
    media_image22.png
    266
    682
    media_image22.png
    Greyscale

).

Regarding claim 3, the method of claim 2, further comprising: responsive to that the at least one human body corresponding to the first image comprises the first human body matching the first face and that the image quality of the first human body meets a quality requirement, sending the first person recognition request message comprising the image information of the first human body to the server (refer to the claim 2 rejection above; regarding the “quality” requirement of claim 3, see Mudretsov:

    PNG
    media_image23.png
    356
    672
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    286
    664
    media_image24.png
    Greyscale

 ).


Regarding claim 4, the method of claim 1, wherein the first person recognition request message further comprises Identification (ID) information of the first face (Met in two ways:  Modolo:

    PNG
    media_image25.png
    333
    692
    media_image25.png
    Greyscale

	Also, Mudretsov teaches coordinate information identifying the location of the body/face:

    PNG
    media_image26.png
    226
    687
    media_image26.png
    Greyscale

).

Regarding claim 5, the method of claim 1, wherein sending that the first person recognition request message to the server according to the determination result comprises: 

responsive to that the at least one human body corresponding to the first image does not comprise the human body matching the first face (Mudretsov:  if a quality requirement/resolution is not met, the image is re-captured using a better camera, and then the image is transmitted for recognition:

    PNG
    media_image27.png
    462
    702
    media_image27.png
    Greyscale

 ), or 
responsive to that the at least one human body corresponding to the first image comprises a first human body matching the first face and that the image quality of the first human body does not meet a quality requirement, 

sending the first person recognition request message comprising image information of the first face to the server, wherein the image information of the first face is used by the server for performing person recognition (Mudretsov:

    PNG
    media_image28.png
    144
    682
    media_image28.png
    Greyscale



    PNG
    media_image29.png
    274
    698
    media_image29.png
    Greyscale

).

Regarding claim 9, the method of claim 1, before determining whether the at least one human body corresponding to the first image comprises the human body matching the first face, further comprising: performing human body tracking on at least part of images in a video sequence to which the first image belongs, to obtain a human body tracking result; and searching the human body tracking result of the video sequence for human body tracking information of the first image based on a frame number of the first image (Mudretsov:  

    PNG
    media_image30.png
    400
    544
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    1051
    701
    media_image31.png
    Greyscale

).

Regarding claim 10, the method of claim 9, further comprising: responsive to not finding the human body tracking information of the first image in the human body tracking result of the video sequence, performing human body detection on the first image to obtain the at least one human body corresponding to the first image (Mudretsov:   

    PNG
    media_image32.png
    168
    688
    media_image32.png
    Greyscale

).

Regarding claim 19, an image processing apparatus, comprising: a memory storing processor-executable instructions; and a processor arranged to execute the stored processor-executable instructions to perform operations of the image processing method of claim 11 ( Mudretsov:  

    PNG
    media_image33.png
    472
    705
    media_image33.png
    Greyscale

).

Regarding claim 12, the method of claim 11, wherein determining the person ID information of the person to which the first human body belongs based on the image information of the first human body comprises: obtaining image information of a first face included in the first human body based on the image information of the first human body; and determining the person ID information of the person to which the first human body belongs based on the image information of the first face and a face template database, wherein at least one face template is stored in the face template database (Mudretsov:  

    PNG
    media_image34.png
    270
    693
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    420
    694
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    280
    692
    media_image36.png
    Greyscale

 ).

Regarding claim 13, the method of claim 11, wherein the person recognition request message further comprises bounding box ID information or tracking ID information of a first face in the first human body (Mudretsov:  bounding box ID information is provided:

    PNG
    media_image37.png
    427
    684
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    206
    686
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    276
    695
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    492
    698
    media_image40.png
    Greyscale
 

).

Regarding claim 14, the method of claim 11, wherein determining the person ID information of the person to which the first human body belongs based on the image information of the first human body comprises: determining human body ID information of the first human body based on the image information of the first human body; and determining the person ID information of the person to which the first human body belongs based on the human body ID information of the first human body (Mudretsov:  

    PNG
    media_image41.png
    849
    694
    media_image41.png
    Greyscale




    PNG
    media_image42.png
    640
    689
    media_image42.png
    Greyscale

).

Regarding claim 15, the method of claim 14, wherein determining the person ID information of the person to which the first human body belongs based on the human body ID information of the first human body comprises: determining whether there is an association relationship matching a human body ID of the first human body in an association database, wherein the association database is configured to store at least one association relationship between human body ID information and person ID information; and obtaining the person ID information of the person to which the first human body belongs based on a determination result (Mudretsov:  

    PNG
    media_image43.png
    636
    697
    media_image43.png
    Greyscale

).

Regarding claim 16, the method of claim 15, wherein obtaining the person ID information of the person to which the first human body belongs based on the determination result comprises at least one of: responsive to that there is the association relationship matching the human body ID of the first human body in the association database, determining person ID information in the matching association relationship as the person ID information of the person to which the first human body belongs (Mudretsov:  

    PNG
    media_image44.png
    636
    697
    media_image44.png
    Greyscale

); or responsive to that there is no association relationship matching the human body ID of the first human body in the association database, determining newly added person ID information as the person ID information of the person to which the first human body belongs (


    PNG
    media_image45.png
    345
    705
    media_image45.png
    Greyscale

 ).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mudretsov et al. (US 2018/0336687 A1) in view of Modolo et al. (US 11,048,919 B1) and Miyata et al. (US 9,588,957 B2) as applied to claim 1, and further in view of Mikolajczyk et al., “Human Detection Based on a Probabilistic Assembly of Robust Part Detectors”, ECCV 2004, LNCS 3021, pp. 69–82, 2004, Copyright Springer-Verlag Berlin Heidelberg 2004, pages 69-82. 

Regarding claim 6, the Mudretsov/Modolo combination does not teach:
“wherein determining whether the at least one human body corresponding to the first image comprises the human body matching the first face comprises: determining matching probability information of each of N candidate pairs according to at least one face and at least one human body corresponding to the first image, wherein the candidate pair comprises a face of the at least one face and a human body of the at least one human body, the at least one face comprising the first face; determining a target matching result between the at least one face and the at least one human body according to the matching probability information of each of the N candidate pairs; and determining, based on the target matching result, whether the at least one human body corresponding to the first image comprises the human body matching the first face”.  

However, Mikolajczyk teaches a human body detector and teaches the aforementioned claim limitations (

    PNG
    media_image46.png
    722
    619
    media_image46.png
    Greyscale

). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to utilize the body parts association processing taught by Mikolajczyk as described above, as the means for association required by Modolo of the Mudretsov/Modolo combination (see Modolo figure 3, numeral 318), with motivation coming from Mikolajczyk:

    PNG
    media_image47.png
    706
    615
    media_image47.png
    Greyscale

. 



Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of the Mudretsov/Modolo combination, while the teaching of Mikolajczyk continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claim 7, the method of claim 6, wherein determining the matching probability information of each of the N candidate pairs according to the at least one face and the at least one human body comprises: determining estimated position information and actual position information of a target object based on a second human body in a first candidate pair and a second face in the first candidate pair, wherein the N candidate pairs comprise the first candidate pair and the target object is a part of the human body; and determining matching probability information of the first candidate pair based on the estimated position information of the target object and the actual position information of the target object (Mikolajczyk:

    PNG
    media_image48.png
    183
    612
    media_image48.png
    Greyscale

).

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New prior art has been applied above based on applicant’s claim amendments, and which addresses applicant’s arguments of record. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, in the context of the claim as a whole, the prior art does not teach or suggest the additional limitations of:  “determining matching probability information of each of at least one candidate matching result between the at least one face and the at least one human body according to the matching probability information of each of the N candidate pairs, wherein the at least one candidate matching result comprises m of the N candidate pairs, and every two of the m candidate pairs comprise different faces and different human bodies, where 1≤m≤N; and determining the target matching result between the at least one face and the at least one human body from among the at least one candidate matching result based on the matching probability information of each of the at least one candidate matching result.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665